DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/12/2022 was considered by the examiner.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second positioning block” of claim 11, and the “glue storage groove” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,269,134 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter of instant claim 1 is disclosed by claim 11 of the patent.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-14 of copending Application No. 17/258,167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter disclosed by instant claims 1-20 is contained within claims 1-14 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 6, 10-13, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10-13, and 19-20 of copending Application No. 17/251,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited by instant claims 1, 5, 6, 10-13, and 19-20 is completely disclosed by claims 1, 5, 6, 10-13, and 19-20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaoguang et al. (CN 109031747 A).

Regarding claim 1, Xiaoguang discloses a display module, comprising: 
a back plate (Fig. 4a element 2) comprising a back plate body (Fig. 4a element 21) and a side wall (Fig. 4a element 22), the back plate body and the side wall being integrally formed (as shown in Fig. 4a) and together defining a mounting space (Fig. 4a element 6), a free end of the side wall being folded to form a joining flange (Fig. 4a element 23) extending in parallel with the back plate body (as shown in Fig. 4a); 
a display screen (Fig. 4a element 01), an edge of an inside surface of the display screen being fixed to an outside surface of the joining flange (as shown in Fig. 4a); and 
an optical film set (inclusive of at least Fig. 4a elements 03 and 04) mounted in the mounting space (as shown in Fig. 4a).

Regarding claim 2, Xiaoguang discloses the module as set forth in claim 1 above and further wherein, the edge of the inside surface of the display screen is bonded (as discussed in Page 8 line 4 of the translation provided) to the outside surface of the joining flange (as shown in Fig. 4a); or 
the joining flange is integrally stamped and formed with a bending buckle to restrict the display screen from being separated from the joining flange; and/or 
the outside surface of the joining flange is stamped and formed with a glue storage groove, the edge of the inside surface of the display screen is bonded to the outside surface of the joining flange through adhesive glue, and the glue storage groove is filled with the adhesive glue; and/or 
a width of a cross section of the glue storage groove is gradually increased in a depth direction.

Regarding claim 3, Xiaoguang discloses the module as set forth in claim 1 above and further wherein, a side edge of the display screen is flush with an outside surface of the side wall; or 
a side edge of the display screen is higher than an outside surface of the side wall (as shown in Fig. 4a).

Regarding claim 4, Xiaoguang discloses the module as set forth in claim 3 above and further wherein there are a plurality of side walls (as shown in Fig. 2), joining flanges of two adjacent side walls are provided in a mutual butt joint way (as shown in Fig. 2) and welded and fixed at a butt joint (as discussed on Page 4 lines 24-25 of the translation provided, however it is further noted that the terms “welded and fixed” appear to be method steps in a product claim, or a product by process, and are therefore not afforded patentable weight over prior art which discloses the structure as claimed).

Regarding claim 5, Xiaoguang discloses the module as set forth in claim 1 above and further  wherein, the optical film set comprises a first film (Fig. 4a element 03) disposed adjacent to an inner side of the display screen (as shown in Fig. 4a), and an edge of the first film is provided with a side protrusion (as described in lines 31-52 on Page 6 of the provided translation as “first loops”; the joining flange is provided with an avoiding notch (Fig. 5 element 91), the avoiding notch is provided with a mounting member (Fig. 5 element 81), the mounting member is defined with a mounting sink on an outside surface (as shown in Fig. 5 wherein the gaps between the mounting member and element 232 are interpreted as the mounting sink), and the side protrusion is clamped in the mounting sink (as discussed in lines 31-52 of Page 6 of the provided translation).

Regarding claim 6, Xiaoguang discloses the module as set forth in claim 5 above and further wherein a depth of the mounting sink is not less than a thickness of the side protrusion (as shown in Fig. 7 wherein the thickness of the side protrusion is shown to be less than the height of element 232 from with the mounting sink is formed).

Regarding claim 7, Xiaoguang discloses the module as set forth in claim 5 above and further wherein, the mounting member is in an elongated strip shape, and both ends of the mounting member in a longitudinal direction are riveted and fixed to two opposite side edges of the avoiding notch; 
or the mounting member is clamped or glued to the avoiding notch; and/or the two opposite side edges of the avoiding notch are set to be sunk; and/or 
the mounting member is a sheet metal piece, an injection molded piece or a casting piece (wherein Figs.4d, 5 and Fig. 7 show that the mounting member is a portion of the folded sheet metal of the back plate).

Regarding claim 8, Xiaoguang discloses the module as set forth in claim 5 and further  wherein the side protrusion is defined with a hanging hole, the mounting sink is provided with a hooking protrusion, and the hanging hole is engaged with the hooking protrusion; or 
the side protrusion is bonded to the mounting sink; and/or an area of the mounting sink is larger than an area of the side protrusion; and/or 
the hanging hole is larger than the hooking protrusion (as discussed in line 31-52 of the provided translation, and shown in Fig. 4d, wherein the “loop”, interpreted as the “hanging hole” is engaged on element 81, interpreted as the hooking protrusion, and as such, it would have been obvious to one of ordinary skill in the art before the effective filing date that the hanging hole must be larger than the hooking protrusion in order for the two elements to be engaged in a meaningful manner).

Regarding claim 9, Xiaoguang discloses the module as set forth in claim 1 above and further wherein the optical film set comprises a light guide plate (Fig. 4a element 04) provided at an inner side of the display screen (as shown in Fig. 4a), a positioning member (Fig. 4a element 7) is provided at an inner side of the side wall (as shown in Fig. 4a), and a side edge of the light guide plate is abutted against the positioning member (as shown in Fig. 4a).

Regarding claim 10, Xiaoguang discloses the module as set forth in claim 9 above and further wherein, the positioning member is mounted on an inside surface of the side wall; or 
the positioning member is mounted on an inside surface of the back plate body, and adjacent to the side wall; and/or 
the positioning member is bonded to or detachably mounted to the back plate (as discussed in lines 50-52 of page 7 of the provided translation).

Regarding claim 11, Xiaoguang discloses the module as set forth in claim 9 above and further wherein the positioning member comprises a first positioning block (as shown in Annotated Fig. 4e) attached to the inside surface of the side wall (as shown in Annotated Fig. 4e), and a second positioning block (as shown in Annotated Fig. 4e) bent and extended from a side of the first positioning block close to the back plate body (as shown in Annotated Fig. 4e), a free end of the second positioning block is abutted against the side edge of the light guide plate (as shown in Annotated Fig. 4e).

Regarding claim 12, Xiaoguang discloses the module as set forth in claim 9 above and further wherein, a free end of the joining flange is provided with a positioning notch at a position corresponding to the positioning member; and/or 
the positioning member is an elastic positioning member; and/or 
the positioning member is a rubber member or a silicone member (as discussed in lines 50-52 of page 7 of the provided translation); and/or 
the positioning member is a white rubber member.


    PNG
    media_image1.png
    613
    669
    media_image1.png
    Greyscale


Regarding claim 13, Xiaoguang discloses a display module, the display module comprising:
a back plate (Fig. 4a element 2) comprising a back plate body (Fig. 4a element 21) and a side wall (Fig. 4a element 22), the back plate body and the side wall being integrally formed (as shown in Fig. 4a) and together defining a mounting space (Fig. 4a element 6), a free end of the side wall being folded to form a joining flange (Fig. 4a element 23) extending in parallel with the back plate body (as shown in Fig. 4a); 
a display screen (Fig. 4a element 01), an edge of an inside surface of the display screen being fixed to an outside surface of the joining flange (as shown in Fig. 4a); and 
an optical film set (inclusive of at least Fig. 4a elements 03 and 04) mounted in the mounting space (as shown in Fig. 4a).
While Xiaoguang does not expressly disclose that the display module is to be used as a television, it is well known in the art to utilize a liquid crystal display module such as that discloses by Xiaoguang in the capacity as a television, and as such, the intended use of the disclosed display module as a television would have been obvious to one of ordinary skill in the art before the effective filing date.

Regarding claim 14, Xiaoguang discloses the television as set forth in claim 13 above and further wherein, the edge of the inside surface of the display screen is bonded (as discussed in Page 8 line 4 of the translation provided) to the outside surface of the joining flange (as shown in Fig. 4a); or 
the joining flange is integrally stamped and formed with a bending buckle to restrict the display screen from being separated from the joining flange; and/or 
the outside surface of the joining flange is stamped and formed with a glue storage groove, the edge of the inside surface of the display screen is bonded to the outside surface of the joining flange through adhesive glue, and the glue storage groove is filled with the adhesive glue; and/or 
a width of a cross section of the glue storage groove is gradually increased in a depth direction.

Regarding claim 15, Xiaoguang discloses the television as set forth in claim 13 above and further wherein, a side edge of the display screen is flush with an outside surface of the side wall; or 
a side edge of the display screen is higher than an outside surface of the side wall (as shown in Fig. 4a).

Regarding claim 16, Xiaoguang discloses the television as set forth in claim 13 above and further  wherein, the optical film set comprises a first film (Fig. 4a element 03) disposed adjacent to an inner side of the display screen (as shown in Fig. 4a), and an edge of the first film is provided with a side protrusion (as described in lines 31-52 on Page 6 of the provided translation as “first loops”; the joining flange is provided with an avoiding notch (Fig. 5 element 91), the avoiding notch is provided with a mounting member (Fig. 5 element 81), the mounting member is defined with a mounting sink on an outside surface (as shown in Fig. 5 wherein the gaps between the mounting member and element 232 are interpreted as the mounting sink), and the side protrusion is clamped in the mounting sink (as discussed in lines 31-52 of Page 6 of the provided translation).

Regarding claim 17, Xiaoguang discloses the television as set forth in claim 16 above and further wherein, the mounting member is in an elongated strip shape, and both ends of the mounting member in a longitudinal direction are riveted and fixed to two opposite side edges of the avoiding notch; 
or the mounting member is clamped or glued to the avoiding notch; and/or the two opposite side edges of the avoiding notch are set to be sunk; and/or 
the mounting member is a sheet metal piece, an injection molded piece or a casting piece (wherein Figs.4d, 5 and Fig. 7 show that the mounting member is a portion of the folded sheet metal of the back plate).

Regarding claim 18, Xiaoguang discloses the television as set forth in claim 13 above and further wherein the optical film set comprises a light guide plate (Fig. 4a element 04) provided at an inner side of the display screen (as shown in Fig. 4a), a positioning member (Fig. 4a element 7) is provided at an inner side of the side wall (as shown in Fig. 4a), and a side edge of the light guide plate is abutted against the positioning member (as shown in Fig. 4a).

Regarding claim 19, Xiaoguang discloses the television as set forth in claim 18 above and further wherein, the positioning member is mounted on an inside surface of the side wall; or 
the positioning member is mounted on an inside surface of the back plate body, and adjacent to the side wall; and/or 
the positioning member is bonded to or detachably mounted to the back plate (as discussed in lines 50-52 of page 7 of the provided translation).

Regarding claim 20, Xiaoguang discloses the television as set forth in claim 18 above and further wherein, a free end of the joining flange is provided with a positioning notch at a position corresponding to the positioning member; and/or 
the positioning member is an elastic positioning member; and/or 
the positioning member is a rubber member or a silicone member (as discussed in lines 50-52 of page 7 of the provided translation); and/or 
the positioning member is a white rubber member.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841